Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00637-CR

                                     Ramiro Rangel CAMPOS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR5716
                              Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: November 13, 2019

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed the judgment sought to be appealed on March 27, 2017. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on April 26,

2017. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal could

have been filed within fifteen days after the deadline, i.e., by May 11, 2017, but was not filed.

TEX. R. APP. P. 26.3. On September 13, 2019, appellant filed a “Motion for Out of Time Appeal”

in the trial court, which we construed as a notice of appeal. See Harkcom v. State, 484 S.W.3d
432, 434 (Tex. Crim. App. 2016). A late notice of appeal invokes the appellate court’s jurisdiction
                                                                                         04-19-00637-CR


in a criminal case only if (1) it is filed within fifteen days of the last day allowed for filing the

notice of appeal, (2) a motion for extension of time is filed in the court of appeals within the fifteen-

day grace period, and (3) the court of appeals grants the motion for extension of time. Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

        Accordingly, this court issued an order on September 20, 2019 directing appellant to show

cause why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond.

Therefore, we dismiss this appeal for want of jurisdiction. TEX. R. APP. P. 43.2(f); see Olivo, 918
S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991) (an out-of-time appeal from a final felony conviction may be sought by filing a writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-